179 A.2d 578 (1962)
Laurette FOURNIER
v.
The MIRIAM HOSPITAL.
Ex. Nos. 10226, 10228.
Supreme Court of Rhode Island.
April 12, 1962.
*579 Willaim G. Gilroy, Johnson, Gerald A. Oster, Lincoln, Edward L. Gnys, Jr., Providence, for plaintiffs.
Sherwood & Clifford, Raymond E. Jordan, Kirk Hanson, E. Howland Bowen, Providence, for defendant.
Sherwood & Clifford, Raymond E. Jordan, Kirk Hanson, E. Howland Bowen, Providence, for defendant.
PER CURIAM.
After our decision in the above cases was filed, the plaintiff in each requested and received permission to file a motion for reargument. We granted the motions and allowed them to reargue only on the question of whether G.L.1956, § 7-1-22, discriminates among persons, groups and corporations failing within said classification. Fournier v. Mirian Hospital, R.I., 175 A.2d 298, 302.
At the reargument the parties presented briefs and were heard orally. After careful consideration thereof we are of the opinion that plaintiffs have not presented any valid reason for changing our decision.
Therefore each case is remitted to the superior court for further proceedings in accordance with out orgininal opinion.